UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A amendment #1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53685 INTELIMAX MEDIA INC. (Exact name of registrant as specified in its charter) British Columbia None (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2320 – 555 West Hastings Street, Vancouver, British Columbia V6B 4N4 (Address of principal executive offices) (Zip Code) (604) 742-1111 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 37,953,848 common shares issued and outstanding as of August 10, 2011. EXPLANATORY NOTE INTELIMAX MEDIA INC. is filing this Amendment No. 1 (the "Form 10-Q/A") to our Quarterly Report on Form 10-Q for the quarter endedJune 30, 2011 (the "Form 10-Q"), filed with the Securities and Exchange Commission ("SEC") on August 18, 2011, for the sole purpose of furnishing the XBRL Interactive Data Files as Exhibit 101. No other changes have been made to the Form 10-Q. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II- OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. [Removed and Reserved] 13 Item 5. Other Information 13 Item 6.Exhibits 13 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The consolidated financial statements of Intelimax Media Inc., included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in Canadian dollars (CDN$). 3 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Financial Statements (Expressed in Canadian dollars) June 30, 2011 4 Financial Statement Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 5 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Balance Sheets (Expressed in Canadian dollars) June 30, $ March 31, $ (Unaudited) Assets Current Assets Cash Other receivable Prepaid expenses Total Current Assets Equipment (Note 3) Website development costs (Note 3) – Total Assets Liabilities and Stockholders’ Equity Current Liabilities Accounts payable (Note 8) Accrued liabilities (Note 8) Notes payable (Note 4) – Due to related parties (Note 8) – Total Current Liabilities Nature of Operations and Continuance of Business (Note 1) Commitments (Note 9) Stockholders’ Equity Preferred Stock Authorized: 20,000,000 shares, par value US$0.00001 No shares issued and outstanding – – Common Stock Authorized: 150,000,000 shares, par value US$0.00001 37,953,848 and 33,963,587 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit during the development stage Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity 6 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Statements of Operations (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended June 30, $ For the Three Months Ended June 30, $ Accumulated from April 17, 2006 (Date of Inception) to June 30, $ Revenue 30 Expenses Amortization Advertising and promotion Consulting fees Foreign exchange (loss) gain General and administrative Impairment of equipment – – Impairment of website development costs – – Investor relations Management fees (Note 9) Professional fees Wages and benefits Total Expenses Operating Loss Other Income (Expense) Loss on forgiveness of debt (Note 4) – Interest income – – – Net Loss Before Income Taxes Income tax credits – Net Loss Net loss per share, basic and diluted Weighted average shares outstanding F - 1 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended June 30, $ For the Three Months Ended June 30, $ Accumulated from April 17, 2006 (Date of Inception) to June 30, $ Operating activities Net loss for the period Adjustments to reconcile net loss to net cash used in operating activities: Amortization Loss on forgiveness of debt – Issuance of shares for services Stock-based compensation Impairment of equipment – – Impairment of website development costs – – Changes in operating assets and liabilities: Other receivable Prepaid expense – Accounts payable and accrued liabilities Due to related parties – Net Cash Used In Operating Activities Investing Activities Cash acquired on acquisition – – Purchase of equipment – Purchase of website development costs Net Cash Used In Investing Activities Financing activities Bank indebtedness – – Proceeds from loans payable – Proceeds from issuance of common shares Repayment of loans payable – Share issuance costs – – Net Cash Provided by Financing Activities (Decrease) Increase in Cash Cash – Beginning of Period – Cash – End of Period – Non-cash investing and financing activities: Shares issued for share issuance costs – – Supplemental disclosures: Interest paid – – – Income tax paid – – – F - 2 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 1. Nature of Operations and Continuance of Business The Company was formed as a result of the merger of Cicero Resources Corp. (“Cicero”) and Intelimax Media Inc. (“Intelimax”) effective May 28, 2009. Cicero was incorporated on October 19, 2007 under the laws of the State of Nevada and Intelimax was incorporated on April 17, 2006 under the laws of the Province of British Columbia. Intelimax was a private operating company, and Cicero was an inactive shell public company.The merger was accounted for as a “reverse merger” using the purchase method of accounting, with the former shareholders of Intelimax controlling 69% of the issued and outstanding common shares of the Company after the closing of the amalgamation transaction. Accordingly, Intelimax is deemed to be the acquirer for accounting purposes, and a continuation of Intelimax. The Company is a Development Stage Company, as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, Development Stage Entities and is an internet media and advertising company that specializes in the development and management of industry-specific websites and portals focusing on new media, online games, search, publishing, and media sales. These consolidated financial statements have been prepared on the going concern basis, which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business. As at June 30, 2011, the Company has an accumulated deficit of $5,778,505. The continued operations of the Company are dependent on its ability to generate future cash flows from operations or obtain additional financing.These factors raise substantial doubt about the Company’s ability to continue as a going concern.These consolidated financial statements do not include any adjustments to the recorded assets or liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Significant Accounting Policies (a) Basis of Presentation and Principles of Consolidation The unaudited interim consolidated financial statements and the related notes of the Company are prepared in accordance with generally accepted accounting principles in the United States and are expressed in Canadian dollars.The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Gamboozle Media Inc., and Global Climate Seek Inc.All inter-company accounts and transactions have been eliminated.The Company’s fiscal year-end is March 31. (b) Interim Financial Statements The unaudited interim consolidated financial statements and the related notes of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended March 31, 2011, included in the Company’s Annual Report on Form 10-K filed on June 28, 2011, with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at June 30, 2011, and the results of its operations and cash flows for the three months ended June 30, 2011. The results of operations for the three months ended June 30, 2011, are not necessarily indicative of the results to be expected for future quarters or the full year. F - 3 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 2. Significant Accounting Policies (continued) (c) Use of Estimates The preparation of these unaudited interim consolidated financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the unaudited interim consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the useful life and recoverability of long-lived assets, fair value of share-based payments, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. (d) Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. (e) Website Development Costs Website development costs consist of costs incurred to develop internet websites to promote, advertise, and earn revenue with respect to the Company’s business operations.Costs are capitalized in accordance with ASC 350-50, Intangible Assets – Goodwill and Other - Web Site Development Costs, and are amortized at a rate of 30% per annum commencing when the internet web site has been completed. (f) Equipment Equipment is stated at cost and is amortized on a declining basis, at the following rates: Office Furniture and Equipment 20% Computer Hardware 30% Computer Software 100% (g) Impairment of Long-Lived Assets In accordance with ASC 360, Property, Plant and Equipment, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. F - 4 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 2. Significant Accounting Policies (continued) (h) Revenue Recognition The Company recognizes revenue from online advertising sales in accordance with Securities and Exchange Commission ASC 605, Revenue Recognition. The Company accounts for revenue as a principal using the guidance in ASC 605. Revenue consists of the sale of online advertising and is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the product is shipped, and collectability is reasonably assured. (i) Comprehensive Loss ASC 220, Comprehensive Income establishes standards for the reporting and display of comprehensive loss and its components in the financial statements.As at June 30, 2011 and 2010, the Company had no items that affected comprehensive loss. (j) Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, Income Taxes.The asset and liability method provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. As of June 30, 2011 and 2010, the Company did not have any amounts recorded pertaining to uncertain tax positions. The Company files federal and provincial income tax returns in Canada, as applicable. For Canadian income tax returns, the open taxation years range from 2008 to 2010.Tax authorities of Canada have not audited any of the Company’s, or its subsidiaries’, income tax returns for the open taxation years noted above. The Company recognizes interest and penalties related to uncertain tax positions in tax expense. During the three months ended June 30, 2011 and 2010, there were no charges for interest or penalties. (k) Stock-Based Compensation The Company records stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation and ASC 505-50, Equity-Based Payments to Non-Employees. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable.
